Mr. Justice Scott delivered the opinion of the Court. The pleadings in this case are, in substance like those in the case of Moses R. Woods v. The State Bank, just decided, and the only evidence adduced on the trial, as shown by the bill of exceptions, was a payment on the 1st September, 1849, more than• two months after the judgment was rendered; and the judgment in the court below was for the defendant. Even if the date of the payment be a clerical error, and was in fact made on the 1st of September, 1844, as is stated in the brief of the attorney for the Bank, instead of 1849, as is shown in the bill of exceptions, still there would be no ground for reversal upon this record, the Bank not having alleged and proven sufficient matter to displace the statute bar interposed by the defendant. Finding no error in the record, the judgment must be affirmed with costs.